      Case 2:19-cv-05444-DMF Document 36 Filed 03/31/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   John Laake,                                       No. CV-19-5444-PHX-DMF
10                        Plaintiff,
11   v.                                                ORDER
12   Dirty World LLC, et al.,
13                        Defendants.
14
15
16          Defendant Dirty World LLC has filed a motion seeking to dismiss Plaintiff’s claims

17   against Defendant Dirty World LLC for failure to state a claim pursuant to Rule 12(b)(6),

18   Federal Rules of Civil Procedure (Doc. 30). If this motion is granted, Plaintiff’s case

19   against Defendant Dirty World LLC would be dismissed and Defendant Dirty World LLC

20   would no longer be a defendant in this matter.

21          Plaintiff is advised of the following specific provisions of Rule 7.2, United States

22   District Court for the District of Arizona Local Rules of Civil Procedure:

23          Subparagraph (e) provides:
            (1) Unless otherwise permitted by the Court, a motion including its
24
            supporting memorandum, and the response including its supporting
25          memorandum, may not exceed seventeen (17) pages, exclusive of
            attachments and any required statement of facts.
26
            (2) Unless otherwise permitted by the Court, a reply including its supporting
27          memorandum may not exceed eleven (11) pages, exclusive of attachments.
28   ...
      Case 2:19-cv-05444-DMF Document 36 Filed 03/31/20 Page 2 of 2



 1          Subparagraph (i) provides:
 2          If a motion does not conform in all substantial respects with the requirements
 3          of this Local Rule, or if the unrepresented party or counsel does not serve
            and file the required answering memoranda, or if the unrepresented party or
 4          counsel fails to appear at the time and place assigned for oral argument, such
            non-compliance may be deemed a consent to the denial or granting of the
 5
            motion and the Court may dispose of the motion summarily.
 6
 7          It is Plaintiff’s obligation to timely respond to all motions. The failure of Plaintiff
 8   to respond to Defendant Dirty World LLC’s motion to dismiss may, in the discretion of the
 9   Court, be deemed a consent to the granting of that motion without further notice, and
10   judgment may be entered dismissing Plaintiff’s claims with prejudice pursuant to Local
11   Rule 7.2. See Ghazali v. Moran, 46 F.3d 52 (9th Cir. 1995); Cantran Group, Inc. v. Cups,
12   LLC, 792 Fed.Appx. 550 (9th Cir. 2020).
13          IT IS THEREFORE ORDERED that Plaintiff shall have thirty (30) days from
14   the date this Order is docketed to file a response to Defendant Dirty World LLC’s motion
15   to dismiss.
16          IT IS FURTHER ORDERED that Defendant Dirty World LLC shall file any
17   reply within fifteen (15) days from the date Plaintiff’s response is filed.
18          IT IS FURTHER ORDERED that the motion to dismiss shall be deemed ready
19   for decision without oral argument on the day following the date set for filing a reply unless
20   otherwise ordered by the Court.
21          Dated this 30th day of March, 2020.
22
23
24
25
26
27
28


                                                  -2-
